— Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered March 9, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Having reviewed the record in this case, we agree with defense counsel that there are no nonfrivolous issues which could be raised on appeal. The judgment must therefore be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.